Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-8,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima (JP# 2009-069596) in view of Else et al. (U.S. 2,542,016).
	Sugishima teach (translation supplied) an image forming apparatus 1 having an electrical apparatus 10 including a housing 20 covering a plurality of electrical components 13 (electromagnetic clutch),14 (driving motor), a blower 15 for blowing air through the drive motor, a duct 25 comprising a plurality of walls which forms an air pathway to guide air around a circular convex portion 23 so as to cool the drive motor 14 and then through a passage (notch 24) so as to cool the electromagnetic clutch 13. Thus, air is taken in through an air inlet port 20a, cools the drive motor by passing through the duct 25 and then is sent to the electromagnetic clutch to cool the clutch and then out through an exhaust port 20b. 
	Regarding claim 5, the duct 25 is within the housing 20. 
	Regarding claim 6, one of the plurality of electrical components is a drive motor 14 having a self cooling fan 15 disposed in the drive motor. 
	Regarding claim 8, the electrical apparatus is used in an image forming apparatus (Fig.1).
	Specifically, Sugishima teach all that is claimed except including a firewall within the duct (claim 1); the housing, duct and firewall being made of non-combustible materials (claim 2);  the intake port of the exhaust port being within the region of shadow of the firewall when light is irradiated perpendicular to the firewall (claim 3); the firewall partitioning the duct and having a plurality of small holes (claims 4,20); and the blower fan being disposed outside the motor (claim 7). 
Else et al. teach an electrical component such as a dynamo-electric machines (motor) which includes an air intake port 27, a blower 24,25 or 32,33 so as to cool the interior of the motor by the air passing thorough a duct (air passing through motor), and an exhaust port 16. As described in col.3, line 50 – col.4, line 65, a plurality of baffles (firewalls) 17,28 are disposed within the air passage such that if any explosion or fire occurs within the motor, flames will be prevented from reaching the outside. The baffles include an annular series of holes 21 or 30 near the outer periphery. The baffles are made of sheet metal (non-combustible materials). As seen in Fig.1, if light is irradiated perpendicular to the firewall 17 or 28, the firewall would block the light from reaching either the air intake port 27 or the exhaust port 16 (the intake port or exhaust port would be in the shadow of the firewall). In other words, the firewall baffle blocks a direct path to the air inlet port or exhaust port. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a baffle or plurality of baffles (firewalls) within the air passage duct so as to block a direct path to the air inlet or air exhaust port of Sugishima because if a fire were to occur within the motor, the baffles would prevent the fire from exiting the motor from either the air inlet or exhaust port as taught in Else et al. It further would have been obvious to one of ordinary skill in the art before the effective filing date to make the electrical components of the Sugishima electrical device out of a non-combustible material because by using such materials, such as sheet metal, the possibility of the entire electrical apparatus catching fire would be negated. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date that an exterior fan could be used to blow air within the drive motor so as to cool it because such an arrangement would make the drive motor simpler to manufacture with less moving parts within its housing and such an arrangement is well known to one of ordinary skill of which the examiner takes Official Notice. 

2.	Claims 9-13,15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 9 and 15, the fire wall being formed integrally with the electrical housing is not taught or suggested by the prior art of record. 
	Regarding claims 10-13,16-18, a plurality of walls forming a flowpath of the duct between an intake port and an exhaust port, the firewall being connected to each of the plurality of walls except for a gap between the tip of the firewall and a lower wall on the lower portion of the duct is not taught or suggested by the prior art of record. 
	Regarding claim 19, the firewall being positioned substantially in a center of the duct between the intake port and exhaust port is not taught or suggested by the prior art of record. 

3.	Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
	The applicant disagrees with the rejection since Sugishima fails to disclose any type of fire wall in the duct or to discuss a reason to modify the duct to include a firewall such as a potential fire within Sugishima’s drive unit or a need for fire suppression within the drive unit and thus examiner used hindsight to combine Sugishima with Else. 
The applicant appears to be arguing that if Sugishima does not disclose a fire wall within the duct than one of ordinary skill would have no motivation to combine this reference with a reference (Else) describing a firewall within a duct to show the obviousness of applicant’s claims. However, since the claims were rejected under  35 U.S.C. 103, the combination as a whole must be considered, not the individual short comings of each particular reference.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, the applicant appears to argue that since Sugishima does not suggest a reason to make the modification – that is, suggest a potential fire within its drive unit or the need for fire suppression within the drive unit – than the examiner would be using hindsight when modifying Sugishima with a firewall within the duct work as described in Else. However, as discussed in In re Sheckler, 168 USPQ 716, it is not necessary that the references actually suggest, expressly or in so many words, the changes or possible improvements the applicant has made (fire wall for fire suppression). The test for combining references is not what the individual references themselves suggest but rather what the combination of the disclosures taken as a whole would suggest to one of ordinary skill in the art (In re McLaughlin, 170 USPQ 209). Further, the test for obviousness under 35 U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest (In re Conrad, 169 USPQ 170). Therefore, the examiner believes that one of ordinary skill in the art, taking the teachings of both references as a whole, would modify Sugishima’s duct to have a firewall for the reasons described in the Else reference. 

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852